         Case 1:17-cv-01047-ESH Document 63 Filed 05/06/19 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                                    CASE NO.: 1:17-CV-1047-ESH
et al.,

       Plaintiffs,                                          Oral Argument Requested
v.

PROJECT VERITAS ACTION FUND,
et al.,

      Defendants.
_____________________________/

 PROJECT VERITAS ACTION FUND, PROJECT VERITAS, JAMES O’KEEFE AND
         ALLISON MAASS’S MOTION FOR SUMMARY JUDGMENT

       Defendants Project Veritas Action Fund, Project Veritas, James O’Keefe and Allison

Maass (“Project Veritas Parties”), move pursuant to Federal Rule of Civil Procedure 56 for the

entry of an Order granting them summary judgment on all counts of Plaintiffs’ Complaint. See

Dkt. 1. In support, the Project Veritas Parties refer the Court to the accompanying Memorandum

of Points and Authorities in Support, which they incorporate fully by reference.

                        [Remainder of this page intentionally left blank]
          Case 1:17-cv-01047-ESH Document 63 Filed 05/06/19 Page 2 of 3



                                                  Respectfully submitted,

                                                  By:    /s/ Paul A. Calli
                                                         Paul A. Calli
                                                         Florida Bar No. 994121
                                                         Chas Short
                                                         Florida Bar No. 70633
                                                         CALLI LAW, LLC
                                                         14 NE 1st Ave, Suite 1100
                                                         Miami, FL 33132
                                                         Telephone: (786) 504-0911
                                                         Facsimile (786) 504-0912
                                                         PCalli@Calli-Law.com
                                                         CShort@Calli-Law.com
                                                         Admitted pro hac vice

 /s/ Kerry Brainard Verdi                     /s/ Michael J. Madigan
 Kerry Brainard Verdi, Esq.                   Michael J. Madigan
 Bar No. 478486                               Bar No. 71183
 Benjamin R. Ogletree                         LAW OFFICES OF MIKE MADIGAN PLLC
 Bar No. 475094                               3910 Hillandale Court NW
 VERDI & OGLETREE PLLC                        Washington DC 20007
 1325 G Street, NW, Suite 500                 Telephone: (202) 255-2055
 Washington, DC 20005                         Mjm20@mac.com
 Telephone: (202) 449-7703
 Facsimile: (202) 449-7701
 kverdi@verdiogletree.com


 /s/ Benjamin T. Barr                         /s/ Stephen R. Klein
 Benjamin Barr (Pro Hac Vice)                 Stephen R. Klein
 STATECRAFT PLLC                              Bar No. 177056
 444 N. Michigan Ave. #1200                   STATECRAFT PLLC
 Chicago, Illinois 60611                      1629 K Street NW, Suite 300
 Telephone: 202-595-4671                      Washington, DC 20006
 ben@statecraftlaw.com                        Telephone: (202) 804-6676
 admitted pro hac vice                        steve@statecraftlaw.com



Counsel for Defendants Project Veritas Action Fund, Project Veritas, James O’Keefe, and
Allison Maass
         Case 1:17-cv-01047-ESH Document 63 Filed 05/06/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I CERTIFY that on May 6, 2019, I served the foregoing through the Court’s electronic

filing system which served a copy on all counsel of record.



                                                    /s/ Paul A. Calli
                                                    Paul A. Calli, Esq.
